Citation Nr: 1012480	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for an acquired psychiatric disorder, to include 
schizophrenia.

2.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to May 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio that continued an evaluation of 
50 percent disabling for an acquired psychiatric disorder, 
to include schizophrenia (previously "schizoaffective 
disorder"), and that denied entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's acquired psychiatric disorder, to include 
schizophrenia, is currently assigned a rating of 50 percent 
disabling under Diagnostic Code 9210, effective September 
16, 1997.  The Veteran seeks a higher rating.  She also 
seeks entitlement to TDIU based on her service-connected 
acquired psychiatric disorder, to include schizophrenia.

A February 2007 VA treatment record prepared by a VA social 
worker reflects that the Veteran reported receiving 
disability benefits from the Social Security Administration 
(SSA).  When VA is put on notice of the existence of SSA 
records potentially relevant to a Veteran's claim, VA should 
seek to obtain those records.  See Hayes v. Brown, 9. Vet. 
App. 67, 73-74 (1996).  Therefore, an attempt should be made 
to obtain copies of any SSA records potentially relating to 
the Veteran's claims for an increased evaluation for her 
acquired psychiatric disorder, to include schizophrenia, and 
relating to her claim for entitlement to TDIU.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

2.  Obtain all of the Veteran's relevant 
VA treatment records relating to her 
acquired psychiatric disorder, to include 
schizophrenia, dated from March 2008 
through present and associate them with 
the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

3.  Then, readjudicate the Veteran's 
claims.  If the claims remain denied, she 
should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and her representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



